149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Andrea R. BROWN, Appellant,v.CITY OF LITTLE ROCK, ARKANSAS, and its agency FinanceDepartment; John Pryor, Director, in his official capacity;Gary Davis, Accounting and Reporting Manager, in hisofficial capacity; Lynn Umholtz, Supervisor, in her officialcapacity, Appellees.
No. 97-2665.
United States Court of Appeals, Eighth Circuit.
Submitted April 22, 1998.Filed April 24, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Andrea Brown appeals from the District Court's1 grant of summary judgment for defendants in her employment discrimination action.  After carefully reviewing the record and the parties' submissions, we deny Brown's motion for appointment of counsel, and conclude the District Court did not commit error in granting summary judgment for the reasons it stated.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas